Order filed October 24, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00782-CV
                                   ____________

   TSUNAMI RIG WASH, LLC D/B/A HINKLIN ENERGY SERVICES,
                         Appellant

                                         V.

                DUNAGIN TRANSPORT COMPANY, Appellee


                  On Appeal from County Court at Law No 2
                          Midland County, Texas
                      Trial Court Cause No. CC21343

                                    ORDER
      The notice of appeal in this case was filed September 10, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before November 4, 2019. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                              PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.